MOORE, Chief Justice
(dissenting).
I respectfully dissent from the majority opinion because, for the reasons expressed in my special writing in Ex parte Ocwen Federal Bank, FSB, 872 So.2d 810, 817 (Ala.2003) (Moore, C.J., concurring in the result), I do not believe mandamus relief is proper in the context of discovery proceedings. As I indicated in Ocwen, there was a time, not all that long ago, when this Court announced that “ ‘[ojrdinarily, [it] would not review trial court rulings regarding discovery.’ ” 872 So.2d at 817 (quoting Ex parte Dorsey Trailers, Inc., 397 So.2d 98, 102 (Ala.1981)). In Dorsey Trailers, although the Court issued the writ, it noted that “mandamus will issue to compel discovery only in those cases where a clear abuse of discretion is shown.” 397 So.2d at 103 (emphasis added). It does not appear that the petitioners in this case have met that standard.
As I wrote in Ocwen: “This Court itself should be able to restrict the abuse of using petitions for a writ of mandamus in discovery matters by restricting the use of extraordinary writs to extraordinary instances and by recognizing that an appeal is in almost all cases an adequate remedy.” 872 So.2d at 818. I stand by that assertion.